Hall, Presiding Judge.
A former tenant appeals from the superior court’s denial of his application for certiorari from the judgment of a justice court in a dispossessory proceeding.
Upon the hearing of the application for certiorari, the *731court denied it on the ground that the question was moot as the applicant was no longer an occupant of the premises. A motion for reconsideration was also denied; however, the court expressed an opinion in its order that the proceedings of the justice court were void and . that the denial was without prejudice to any other appropriate remedy the applicant might pursue.
Argued January 8, 1973
Decided April 4, 1973.
Amall, Golden & Gregory, H. Fred Gober, for appellant.
John C. Joyner, for appellee.
The applicant contends that he was forcibly evicted by the J. P.’s bailiff, under a void writ, before his application was filed. He concedes that a voluntary removal would render moot any question of the validity of the dispossessory proceedings, but contends that an illegal eviction cannot have that effect.
We would agree if there were any evidence in this record that the applicant had been evicted, but there is none. We can only conclude thát the court found that the removal was voluntary and applied the law accordingly. See Sanks v. Georgia, 401 U. S. 144 (91 SC 593, 27 LE2d 741); Hesters v. Sammons, 106 Ga. App. 126 (126 SE2d 484).

Judgment affirmed.


Evans and Clark, JJ., concur.